Case: 12-50936       Document: 00512267732         Page: 1     Date Filed: 06/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 10, 2013
                                       No. 12-50936
                                                                           Lyle W. Cayce
                                                                                Clerk




J.S. HAREN COMPANY,

                                                  Plaintiff–Appellant,


versus

PUMP & POWER EQUIPMENT, L.P.,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 1:11-CV-431



Before SMITH, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*


       The plaintiff appeals an award of damages, on a counterclaim, for breach
of contract and resulting attorney’s fees. The parties mainly dispute when the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50936    Document: 00512267732        Page: 2   Date Filed: 06/10/2013

                                 No. 12-50936

contract came into existence. The magistrate judge, to whom the matter was
referred for all purposes by consent, conducted a bench trial and issued compre-
hensive findings of fact and conclusions of law.
      We have reviewed the briefs and applicable law and pertinent portions of
the record and have heard the arguments of counsel.             The judgment is
AFFIRMED, essentially for the reasons given by the magistrate judge.




                                       2